Title: From John Quincy Adams to Abigail Smith Adams, 7 April 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 45
St: Petersburg 7. April 1813

I know not whether it was generosity, or any other virtue, or merely a disposition to receive the postage, that induced the transmission of your favour of 30. December to Mr: Williams at London; for by him it was kindly forwarded to me, and on the first day of this Month, to my inexpressible joy came to hand—It was but so short a time before that I had received your letter of 29. July!—and excepting that, not a line from Quincy later than April of the last year—This last letter had apparently been opened, although the impression of your Seal upon the wax was restored—A circumstance which indicates that it was done in England, where they still affect the appearance of not breaking seals at the Post-Office—On this Continent they are less scrupulous about forms—When they open letters they break the seals, and do not take the trouble of restoring them—They send them open to their address—It remind me of an anecdote I have lately met with of Prince Kaunitz when he was prime Minister of the Empress Maria Theresa—One of his Clerks whose business it was to copy the opened letters, coming to foreign Ministers at Vienna, in the hurry of reclosing a dispatch to one of the Envoys, sent him his copy instead of the original—The Envoy went to Prince Kaunitz, shewed him the copy that he had received, and complained that the original was withheld from him—The Prince immediately sent for the Clerk, severely reprimanded him in the Envoy’s presence for his blunder, and directed him to bring instantaneously the original dispatch—The Clerk brought it accordingly, and the Prince gave it to the Envoy, with many apologies for the trouble occasioned him by the Clerk’s mistake, and assurances of his hope that it would never occur again.
In the present state of the Relations between us and Britain, I have nothing to say, if they open letters to or from me which they get fairly into their hands—But I should think it more creditable to them, if they did not attempt the imposition of restoring the impression of the Seals.
Next to the delight which it gave me to know that my father and you, and my boys were all in good health, (which, may God Almighty preserve) was that of being informed that my children were so much nearer to you, than at Atkinson—I knew how kindly my dear Aunt would attend to them, but my father, and you, and my brother, nobody could supply your places for the progress of their Education; and the thought that they could have the opportunity of seeing you at  most only two or three times in a year was an affliction to me, which their residence at Kingham will relieve. Should it be my destiny to stay much longer in Europe, I wish them to be sent to me—I hope in a few weeks to know upon what I am to depend—My constant wish has been to return to the United States the present year, and I have been long since so written, both to the President and the Secretary of State—There are however Circumstances, known I trust to them ere this, and probably to you, which place it altogether at the Presidents determination whether I shall have either occupation or motive for remaining here sometime longer—The communications transmitted to our Government from hence last October, I presume will be no secret in America, whatever the result of them may be—If they are received as it is my wish they may be, the measures adopted in consequence of them may make it my duty as it will be my inclination to postpone my return home for a Season—If they are viewed in a different light, I shall have stronger reasons than ever for wishing myself as speedily as possible in my native Country, in the bosom of my family, and devoted entirely and exclusively to the support of my family and the Education of my Children—Should I receive the President’s permission to return this year, I suppose it will be possible for me to return by the way of England in a Cartel—I should indeed be obliged to ask it as a favour of the British Government, which would not be very pleasant to my feelings—There has been one instance of the same kind since our residence here—Count Stedingk who had been the Swedish Ambassador here, returned home by Water in July 1811. while Sweden and England were at War—The British Admiral in the Baltic gave without hesitation a special permission to pass without annoyance to the vessel which came for him and in which he returned. There is more bitterness and inveteracy in their War with America than in that against Sweden, for they have wronged America too much to forgive her, and Sweden had declared War against them, without provocation. Yet I do not expect they would deny me what they so readily granted to Count Stedingk.
Of Peace, unless eventually produced by a course and through a channel at which I have already hinted I now utterly despair—Our new 74’s and frigates, will only protract and obstruct every prospect of Peace—The prodigies performed by our Apology for a Navy (To call it a Navy is too ridiculous) have had the same effect—and so have our disgraces in Canada—There is a National Spirit among the British, which such successes and such defeats grasp at with equal eagerness to unite all parties against us—We are a more virtuous and less vicious People than the British; but of that National Spirit which is a political virtue of the highest order, we have much less than they—Under our present Administration I have no fear that we shall subscribe to a disgraceful and degrading Peace, and from the temper of the British Government at this time, there is little expectation of any disposition in them for any other.
The conflagration of Moscow, and the sufferings of the Russian Empire under the formidable invasion of the last Summer were awful visitations of Heaven, but they have been succeeded by prosperities and successes without example in modern History—The iron-Crown of Napoleon, and his Imperial Crown too, will henceforth be but crowns of thorns to him—His Violence and Injustice are recoiling upon his own head. Russia, Poland, Prussia, and all the North of Germany are delivered from his power, and the Cities of Lubeck and Hamburg which had been formally annexed to the French Empire are already in Possession of the Russians—His internal Government is convulsed even at Paris, and the pretensions of the House of Bourbon are again advanced, under the patronage of the British Government and perhaps of Russia—The situation of France has never been so precarious and in such imminent danger since the Duke of Brunswick’s invasion of Champagne in 1792—And instead of universal monarchy, or even the preponderancy of power in Europe, she has now the prospect before her of being called again to contend for her antient boundaries—Whether the happiness of mankind or the Peace of the world, will gain any thing by this new Revolution in the affairs of Europe is yet among the secrets of Providence. That Russia should maintain and that Germany should recover their Independence; and that Spain Portugal and Italy should have the same good fortune in the South is undoubtedly desirable, but when Ambition is controuled only by Ambition, and one boundless lust of domination is only exchanged for another, Humanity gains very little by the substitution—At present Russia is the arbitress of Europe—Of her Wisdom and Moderation I am not inclined to doubt—She has gloriously stood the trial of Adversity, which was severe but short—She has now the stronger test of Prosperity to go through endure—The character of her Sovereign promises much for the relief of our species—I trust he will not catch the infection of Passions which would only prolong the scenes of horror and devastation that have so long been desolating Europe.
I learn with much pleasure that Coll: Smith is to be a member of the present Congress; though I should prefer seeing him in the field—I sicken at the very name of Canada—Will bitter experience teach us Wisdom?—God Grant that it may! and bless the Country and the Parents of your affectionate Son.
A.